Citation Nr: 1546047	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  05-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to the Veteran's service-connected lumbar spine disability.  

2  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the Veteran's service-connected lumbar spine disability.  

3.  Entitlement to service connection for a bilateral leg disorder (claimed as radiculopathy) as secondary to the Veteran's service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 and from June 1985 to March 1988.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which in pertinent part, denied the Veteran's claim for service connection for a bilateral leg disorder on a direct basis and also denied his claims for bilateral knee and ankle disorders on direct and secondary bases.  A subsequent May 2005 Statement of the Case (SOC) and June 2007, May 2010, and March 2012 Supplemental Statements of the Case (SSOCs) denied the claims on appeal on a direct basis.  

In November 2007, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in St Petersburg, Florida  A copy of the transcript is of record.

In a February 2009 decision, the Board, in pertinent part, reopened the issue of service connection for a bilateral knee disorder and remanded the issues of service connection for bilateral knee, ankle, and leg disorders  The case was returned to the Board, and in a November 2010 decision, the Board remanded the claims for additional development and adjudicative action.  

In June 2013, the Board denied the Veteran's claims for service connection for bilateral ankle and knee disorders, to include as secondary to the Veteran's service-connected lumbar spine disability.  Said Board decision also denied the Veteran's claim for service connection for a bilateral leg disorder on a direct basis.  Finally, the Board remanded the Veteran's claim for service connection for a bilateral leg disorder as secondary to the Veteran's service-connected lumbar spine disability, in order for the RO to address the claim in the first instance.  The Veteran attended a VA peripheral nerves examination in May 2015, and in June 2015 the RO issued an SSOC which addressed the Veteran's claim for entitlement to service connection for a bilateral leg disorder as secondary to his service-connected lumbar spine disability.  

The Veteran appealed his claims for service connection for bilateral ankle and knee disorders (to include as secondary to his service-connected lumbar spine disability) to the United States Court of Appeals of Veterans Claims (Court).  Through a June 2014 single-judge Memorandum Decision (Memorandum Decision), the Court set aside and remanded that portion of the Board's June 2013 decision that denied the Veteran's claims for entitlement to service connection for bilateral ankle and knee disorders, to include as secondary to his service-connected low-back disorder.  The gravamen of the Court's vacatur and remand was that the VA examinations provided subsequent to the Board's November 2010 remand (specifically, an August 2012 Veterans Health Administration (VHA) opinion, a September 2012 clarification thereto, and a January 2013 VHA opinion) were inadequate because they did not comply with the 2010 remand and did not offer reasoned medical explanations.  (Memorandum Decision, page 2).  The Court quoted the Board's November 2010 remand instructions that "[i]n particular, the examiner should take into account and discuss the Veteran's parachute jump record and the reports of the November 1999, April 2004, April 2007, and October 2009 VA compensation examinations."  (Memorandum Decision, pages 1-2).  (Emphasis in original).  

Pursuant to the Court's remand, in November 2014 the Board remanded the Veteran's claims for entitlement to service connection for bilateral ankle and knee disorders, to include as secondary to the Veteran's service-connected lumbar spine disability.  VA examinations of the ankle and knee/lower leg were provided in March 2015.  

The requested development has been completed, as addressed more fully below, and the claims are now appropriate for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  While in service, the Veteran made numerous parachute jumps between March 1980 and October 1982 during service with the Army's 82nd Airborne Division; he was involved in a motor vehicle accident (MVA) in October 1980.

2.  The Veteran did not have a chronic bilateral ankle or knee arthritic disorder in service or during the presumptive period.

3.  Symptoms of a chronic bilateral ankle or knee arthritic disorder have not been continuous since separation from service.  

4.  The Veteran's current bilateral ankle disorder (diagnosed as bilateral mild degenerative joint disease (DJD), arthrosis, and ankle sprain) is not causally or etiologically related to service (to include any injury or event therein) and did not manifest to a compensable degree within one year of separation from service.  

5.  The Veteran's current bilateral knee disorder (diagnosed as bilateral mild degenerative joint disease, arthrosis, and medial meniscus tear) is not causally or etiologically related to service (to include any injury or event therein) and did not manifest to a compensable degree within one year of separation from service.  

6.  The Veteran's current bilateral ankle disorder is not proximately caused or aggravated by his service connected lumbar spine disability.

7.  The Veteran's current bilateral knee disorder is not proximately caused or aggravated by his service connected lumbar spine disability.

8.  The Veteran's current bilateral leg disorder is not proximately caused or aggravated by his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disorder, to include as secondary to the Veteran's service connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.102, 3 159, 3.303, 3 307, 3 309, 3 310 (2015).  

2.  The criteria for service connection for a bilateral knee disorder, to include as secondary to the Veteran's service connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.102, 3.159, 3.303, 3 307, 3 309, 3 310 (2015).  

3.  The criteria for service connection for a bilateral leg disorder as secondary to the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

 Here, there is no assertion on the Veteran's part that there has been any notice deficiency in this case.  The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  

Furthermore, the Board finds that the Veteran has been afforded adequate VA examinations and opinions in this case.  Several examinations and opinions have been provided and the record includes detailed findings as to the manifestations and symptomatology associated with the Veteran's leg, knee, and ankle conditions.  Most recently, VA examinations of the ankle and knee/lower leg were afforded the Veteran in March 2015.  For reasons discussed herein, the Board finds that these examinations are adequate to resolve the appeal.  Notably, the March 2015 examinations addressed the specific matters identified by the Court in its Memorandum Decision.  The examinations also satisfy the Board's November 2014 remand instructions, which in turn, map the Court's June 2014 instructions to the Board. 

Additionally, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  During the hearing, the VLJ identified the issues on appeal and solicited relevant testimony.  The issue explained in terms of the scope of the claim, and the outstanding issues material to substantiating the claim were also fully discussed.  See Bryant, 23 Vet. App. at 497.  

Finally, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Applicable Law and Regulations-Service Connection/Secondary Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza, 7 Vet. App. at 506; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Relevant to the issues decided herein, the Veteran's diagnoses of degenerative joint disease and arthrosis (as arthritis) are "chronic diseases" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are for application in those instances.  Walker, 708 F.3d at 1336-38.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service connected disability.  In this instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

IV. Service Connection for Bilateral Ankle and Knee Disabilities, on a Direct Basis

The Veteran contends that his chronic ankle and knee disorders were incurred as the result of trauma associated with his multiple in service parachute jumps  Specifically, he testified at the November 2007 Board hearing that, as a paratrooper, he completed almost 750 jumps between 1979 and 1982, and every single military jump he performed was considered a combat equipment jump with full gear consisting of rucksack, weapon, helmet, and other necessities for the mission  The Veteran also informed the October 2009 VA examiner of his belief that the ankle, knee, and leg problems are the result of repeated trauma from so many jumps.  

As noted, the Court held that the examinations provided by the Board following its November 2010 remand were inadequate and did not offer reasoned medical explanations-specifically, an August 2012 VHA opinion, a September 2012 clarification thereto, and a January 2013 VHA opinion.  In support of its finding that the examinations were inadequate, the Court quoted the Board's November 2010 remand instructions that "[i]n particular, the examiner should take into account and discuss the Veteran's parachute jump record and the reports of the November 1999, April 2004, April 2007, and October 2009 VA compensation examinations."  (Memorandum Decision, pages 1-2).  

A. Pertinent Evidence

The Veteran attended a VA contract examination of the joints in November 1999.  The examiner opined that based on the Veteran's history of multiple parachute jumps, it was as likely as not that his current knee disorders could be directly related to jumping activities in the Army.  The Board finds that this opinion is not probative because medical evidence that is speculative, general or inconclusive in nature cannot support a claim  See Obert v Brown, 5 Vet. App 30, 33 (1993), see also Beausoleil v Brown, 8 Vet. App 459, 463 (1996), Libertine v Brown, 9 Vet. App 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v Brown, 6 Vet. App 4, 6 (1993).  

Following an April 2004 VA examination for the spine and joints, the Veteran was diagnosed, in pertinent part, with bilateral ankle and knee mild degenerative joint disease with minimal radiographic evidence about the clinical symptoms consistent with the diagnosis.  The examining physician opined that these conditions were "likely not related to [the Veteran's] service and his career of jumps, as this type of activity does produce heavy stress to the joints, and it is conceivable that the arthrosis has started through this activity."  The Board finds this opinion is not adequate as it is not clear whether the examiner was providing a positive or negative opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

As a result, the Veteran underwent an additional VA examination in April 2007.  Following a physical evaluation and review of the Veteran's claims file and medical records, the VA examiner rendered diagnoses of bilateral knee and ankle arthrosis.  He opined that:

[T]here is no clear medical/orthopedic diagnosis other than painful arthrosis of the knees and ankles.  There is no radiographic evidence of degenerative arthritis or other problems.  The clinical examination did not reveal any significant problems.  I am sure that the Veteran's jumps had some impact on his joints, but other than some seemingly mild pain, the Veteran has no other positive findings that would lead to a formal diagnosis for the purpose of service connection.  

The Board finds this opinion is not probative because, as discussed above, a review of the medical evidence of record shows there are multiple diagnoses of degenerative joint disease for both ankles and both knees.  See, e.g., April 2004 X-ray reports.  As a result, the April 2007 VA medical opinion is based on an inaccurate factual history, thus lacks probative value  See Reonal v Brown, 5 Vet. App 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value.)

Pursuant to the Board's February 2009 remand instructions, an October 2009 VA examination report and medical opinion were provided to the Veteran.  The examiner noted review of the claims file and computerized patient record system (CPRS) records and diagnosed the Veteran with bilateral ankle strain, left lateral meniscus tear, and right medial meniscus tear.  The examiner opined "[i]t is less likely as not that the Veteran's bilateral knee [and] ankle disorders are a direct result of a disease or injury in service."  It was explained that "[t]he Veteran states that he did not start having knee or ankle problems until ten years after service.  Thus, there are many other possible causes of knee and ankle pain.  I cannot assume that the Veteran has knee and ankle pain based solely on the fact that he jumped out an airplane 759 times."  

The Board finds the October 2009 VA medical opinion is inadequate for the following reasons.  Although the examiner purported to provide rationale for the opinion concerning the Veteran's knees and ankles, the rationale was conclusory.  For example, the examiner did not explain what "many other possible causes" there were for the Veteran's knee and ankle pain, particularly in light of the Veteran's hearing testimony that he did only office type work after service.  The examiner did not explain why the degenerative changes that were noted in the Veteran's ankles and knees several years after service were not related to service, and he did not explain why he "cannot assume that the Veteran has ankle and knee pain based solely on the fact that he jumped out of an airplane 759 times."  Additionally the examination report and opinion did not take into account the November 1999, April 2004, and April 2007 VA examination reports, as specifically requested in the February 2009 Board remand instructions in an effort to clarify the previous unclear and conflicting opinions.  

Pursuant to November 2010 Board remand instructions, a January 2011 VA medical opinion was provided.  The VA physician noted review of the Veteran's claims file, to include service personnel records and service treatment records, as well as objective medical data and medical literature, and opined:

There remains no objective documentation that the knee or ankle conditions are caused by military service.  The earliest, documentation that the knee or ankle problem is a bilateral x ray of 2004 showing mild degenerative changes, 16 years following military service.  To resolve the question of whether knee or ankle problems is the result of military service, without objective documentation of knee or ankle problems during the military or in the year or years immediately following military service would require that I resort to speculation.

The Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v Shinseki, 23 Vet App 382, 389-90 (2010).  In this case, the January 2011 VA physician explained that he cannot provide an opinion in this case because there is no objective documentation of knee or ankle problems during military service or within the years immediately following service  The Board finds the VA physician's statement, while adequate, lacks probative value for this claim due to the absence of an opinion regarding the cause of the Veteran's bilateral ankle and knee disorders.  

In a July 2012 request for a VHA opinion, the Board, in pertinent part, asked whether the bilateral ankle and knee disorders are as likely as not etiologically-related to the documented in service parachute jumps and/or motor vehicle accident and/or otherwise related to service.  In an August 2012 VHA opinion, Dr D.M. reported "I see no medical evidence of any serv[ice] related injury or series of activities to support what is most likely age related degenerative arthritis [and] it is highly unlikely that repeated jumps caused any ankle condition, without a Fracture.  Even athletes with recurrent sprains are not prone to degenerative arthritis."

Pursuant to a September 2012 request for a VHA clarification opinion, the Board asked Dr. D.M. to, in pertinent part, provide (1) further rationale that takes into account the 2004 opinion that the stress to the joints from the parachute jumps could lead to arthrosis and (2) indicate whether it is as likely as not that the Veteran's chronic bilateral knee and ankle disabilities are etiologically related to the in service motor vehicle accident.  In a September 2012 VHA clarification opinion, Dr D.M. concluded "I can see no rationale or scientific basis for the 2004 opinion.  The 1980 accident did not cause the back problem.  Nothing in the chart supports any knee injury.  For ankle complaints see above."

In a January 2013 VHA opinion, Dr. B.G stated that he is a board-certified orthopedic surgeon, reviewed the Veteran's claims file, and provided a summary of the relevant documents of record.  He made the following pertinent conclusion with regard to the Veteran's bilateral ankle and knee disorders:

I believe to a reasonable degree of medical and surgical certainty (more likely than not), that the patient's conditions of his knees and ankles are not related to the parachute injury or history of jumps.  There was no evidence of lower extremity injuries during his career as a parachutist per my review.  An injury significant to cause or accelerate an arthritis condition or other cause of pain presenting at a late time point in the lower extremities would likely have been documented as causing a lower extremity injury at some point.  There is no medical evidence of any traumatic incident in the lower extremities such as a ligament strain/sprain or a fracture from this time period.  Additionally, he apparently recovered enough after an alleged jump injury in 1981 to continue jumping until 1982 and he claimed he was running during one of his interviews after this report.  

In response to the Court's June 2014 vacatur and remand and as instructed by the Board in its November 2014 remand, a VA Examination was performed at Gainesville VA Medical Center in March 2015.  The examiner reviewed the Veteran's electronic claims file and medical records.  She noted a diagnosis of degenerative arthritis of both ankles.  Range of motion was normal and there was no objective evidence of pain.  The examiner opined that the Veteran's bilateral ankle condition was less likely as not incurred in or caused by active military service to include parachute jumps.

The examiner also noted a diagnosis of bilateral knee osteoarthritis with meniscus tears and that right and left knee flexion was from 0 to 135 degrees.  She opined that the Veteran's bilateral knee disability was less likely as not caused by or the result of a disease or injury during service and less likely as not proximately due to or the result of lumbosacral strain with degenerative changes. 

The examiner stated that a review of STRs did not reveal knee or ankle conditions during active duty although the Veteran claimed that parachuting caused his knee and ankle conditions.  She noted that she could not find credible scientific basis to attribute primary knee or ankle joint osteoarthritis to parachute jumping, noting that this topic was specifically studied and reported in the Annals of the Rheumatic Diseases as early as 1977, and results were:  " With the reservation that the great majority of the sport group are still young (95% aged <50 years), it is concluded that parachutists as a group do not show an increased prevalence of radiological osteoarthritis of the knee or ankle."  The examiner opined that the evidence does not support the claim that claimed knee conditions were due to activities in active duty, because the degenerative changes were primary and occurred more than 10 years after separation.  In fact, the October 2007 X-ray reading stated:  "The findings are consistent with chondromalacia.  The change could also be degenerative given the patient's age of 48 years. . . ."

Regarding a June 1989 VA orthopedic clinical note which stated "his bilateral chondromalacia patella could be related to his years of paratrooping jumps during [active duty]" the examiner noted that it is unknown on what basis the writer of that note made those comments.  Bilateral knee X-rays as late as March 1998 specifically stated "Particularly, the patellofemoral joint is unremarkable."  

She noted that chondromalacia is arthritic change on the back of the patella and can be readily seen on regular X-rays, and that there was not even a joints examination documented upon that note to base the "chondromalacia" diagnosis on.  The examiner noted that knee X-rays in December 1996, July 1997, March 1998, and November 1999 were normal.  She opined that it was more likely that the symptoms were referred symptoms from the back (rather than structural abnormalities in the knees.)  She added that it was not until January 2007 when the Veteran had his next knee X-ray, on the basis that he was "48 year old male with 1 day history medial knee pain.  Pt heard a crack in right knee after standing from kneeling at church yesterday.  Impression:  early degenerative arthritis of the right knee. . . .  Three views the right knee demonstrate minute osteophytes projecting from the margins of the articular surfaces"  MRI in 2007 also showed right medial meniscus tear, suspicion of tear in the left lateral meniscus, 19 years after separation.  The examiner noted that even though the Veteran had a sedentary job, he was still  physically active in those years (raising a son born in 1989 as well as Boy scouting, riding bikes, walking for exercise, punching bag, yardwork, in addition to gaining weight progressively).  A January 2004 rheumatology note stated "recommend weight loss, this would improve arthritis and decrease stress across the right bearing joints."

Besides corroboration from the imaging results, the examiner opined that the onset of knee degenerative disease likely started after 1999 (between 1999 and 2007) as inferred from the following notes:  (1) January 2004 rheumatology: "[PATIENT] WITH H[ISTORY] OF CHONDROMALCIA PATELLA, COMPLAINS OF R [GREATER THAN]L KNEE PAIN FOR FEW YEARS"; (2) October 2007 orthopedic examination:  "48 year old male presents with [chief complaint] of chronic bilateral knee pain for [more than]4 y[ea]rs"; (3) October 2009 VA examination:  "The veteran reports that he began having bilateral knee and ankle pain approximately ten years ago."

The examiner noted the Veteran's reported history of "after the fact, after I aged I've been having problems 15 years now; I've been [complaining of] my knees and ankles. . . ."  The Veteran denied any fracture or particular treatment for knee or ankle problems in active duty.  Although acute mechanical type/soft tissue strains could certainly occur with strenuous activities like parachute jumps, generally strains respond to rest and conservative treatment, there is no scientific evidence that strains cause bone/joint arthritis.  The examiner stated that if the Veteran had sustained fractures in the knees or ankles from the jumps in active duty [which he denied and there was no documentation of], with secondary arthritis developing, that would have shown up on imaging within 1-5 years after the fracture.

The examiner stated that there was also no credible scientific basis to attribute secondary nexus or aggravation to the service connected back condition.  Gait pattern was normal, without report or evidence of significant abnormally lopsided/lurching pattern to significantly impact the knees or ankles.  There was no history of fracture or specific trauma to the knee or ankle joints due to the back.  

With regard to previous VA examinations, concerning the November 1999 VA contract examination of the joints, the examiner noted that the diagnosis of chondromalacia cannot be based on pain or tenderness alone, but must be confirmed on X-rays, which were performed and were read as normal.  She found that while the clinical impression 10 years after separation was from parachuting, there was no scientific basis for it.  

Next, the examiner stated that the April 2004 VA opinion was somewhat internally contradictory.  First, while the knee X-rays were read as normal, the diagnosis was arthritis.  The ankle X-rays in 2004 showed mild spurring and Achilles tendon thickening, right greater than the left (noting the history of a motor vehicle accident in December 1996 with right toe fracture and reported Achilles tendon tear).  The 2004 examiner opined that it was likely not related to service, but that jumping did produce heavy stress to the joints and it was conceivable that condition started through this activity.  However, no rationale was provided.  The examiner interpreted this to mean any opinion was speculative.

Concerning the April 2007 VA examination, the March 2015 examiner interpreted it as saying that the Veteran's subjective complaints (pain) were quite incongruous to the paucity of objective structural pathology found on imaging (regarding the ankles, minimal osteophyte spurring in 2004, while curiously bilateral ankle X-rays in April 2007 were read as normal; with regard to the right knee, "Early degenerative arthritis of the right knee" in January 2007, yet a normal reading in April 2007)-these were all changes seen many years after separation.  If there was significant trauma to the joints during service from the jumps, radiographic changes would not be mild/early/minimal 16-19 years after separation.  In fact, upon the date of the examination the Veteran reported that he jumped only during his period of active duty from 1979-1982, was in the National Guard after separation, and then went back to active duty from 1985 to 1988 where he worked in supplies at Fort Bragg, NC (and did not perform jumps).  Review of the STRs from 1985 to 1988 did not reveal any complaint, evaluation or treatment for knees or ankles.  Therefore, changes on imaging for the knees/ankles would be 22-25 years after the parachuting experience.  The examiner concluded that it did not seem credible to her to attribute the claimed conditions to active duty.

Finally, the examiner stated that she concurred with the October 2009 VA examiner's opinion.

B. Analysis

The evidentiary record shows a current diagnosis of arthritis of the ankles, noted as bilateral degenerative joint disease in an April 2004 VA examination report and bilateral arthrosis in the April 2007 VA examination report.  The Veteran was also diagnosed with bilateral ankle sprain as documented in an October 2009 VA examination report.

With regard to a current diagnosis of arthritis of the knees, the evidentiary record shows bilateral degenerative joint disease in an April 2004 VA examination report and bilateral arthrosis in the April 2007 VA examination report.  The Veteran was also diagnosed with left lateral meniscus tear and right medial meniscus tear as documented in an October 2009 VA examination report  The evidentiary record additionally shows a diagnosis of bilateral chondromalacia patella (patellofemoral syndrome).  Thus, the criteria of a current disability is met.

Regarding evidence of an in service injury or disease, service personnel records document the Veteran made 44 parachute jumps between March 1980 and October 1982 during service with the Army's 82nd Airborne Division and sustained a motor vehicle accident in October 1980  The service treatment records are also silent as to any complaints, treatment, or diagnosis of an ankle or knee disorder.  Thus, they provide evidence against a finding of chronic symptoms of a knee or ankle injury during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Notably, at his November 2007 Board hearing, the Veteran stated he did not seek treatment for any complaints of the ankles or knees while in service.  Therefore, in spite of the Veteran's documented in-service parachute jumps and motor vehicle accident, the Board finds that the weight of the evidence demonstrates that the Veteran did not actually have a chronic bilateral ankle or knee arthritic disorder in service or during the presumptive period.  Nor have symptoms of a chronic bilateral ankle or knee arthritic disorder been continuous since separation from service.  

The Board acknowledges that in a June 2010 VA Form 21 4138, the Veteran asserted he had treatment for the claimed disorders at the time of his "crash and burn" parachute incident at Fort Bragg, North Carolina and continuing since then.  The Board finds the Veteran's assertion of continuity of treatment for symptomatology since separation from service is not credible because, in contrast, he informed the October 2009 VA examiner that he had 759 jumps during service and that he began having bilateral ankle and knee pain approximately 10 years ago, dating back to 1999.  The Veteran further explained that he did not develop ankle and knee pain as a result of any particular injury and that the pain did not come until years later.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v Gober, 125 F 3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Moreover, the Board finds the Veteran's current bilateral ankle and knee arthritic disorders did not manifest to a compensable degree within 1 year of separation from service.  As noted above, the Veteran was diagnosed with degenerative joint disease of the bilateral ankles and knees, per X-ray findings of degenerative changes, at the April 2004 VA examination (which is multiple years after separation from service).  Although the April 1989 VA outpatient treatment record noted a diagnosis of osteoarthritis of the knees, this diagnosis was not supported by X-ray findings of arthritis in the knees.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against these claims for service connection on a presumptive basis as due to a chronic disease.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Furthermore, the weight of the evidence demonstrates the Veteran's currently-diagnosed bilateral ankle and knee disorders are not related to service, to include the parachute jumps and motor vehicle accident.  

The Board assigns significant probative value to the March 2015 VA examination of the knees and ankles.  Indeed, the 2015 examination and accompanying opinions (with supporting rationales) are the most probative evidence of record and weigh against a finding that the Veteran's bilateral ankle and knee disorders are related to service.  Specifically, a comprehensive review of the claims file was completed and the opinions addressed the etiology of these disorders with sufficient rationale on an accurate factual history.  See Nieves Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (requiring VA to give an adequate examination with a reasoned medical explanation for any conclusions reached).  

Significantly, the March 2015 examiner devoted a great deal of effort in addressing the Veteran's parachute jumps as well as the November 1999, April 2004, April 2007, and October 2009 VA examination reports (as directed by the Court in its June 2014 Memorandum Decision).  She concluded that it was less likely as not that either the Veteran's bilateral ankle or knee disabilities were proximately due to or the result of active service, to include parachute jumps or an MVA.  On the other hand, the evidence does not show that the Veteran has the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the relationship of a current knee or ankle disorder to service.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  While the Veteran is competent to report the symptoms he may experience via his senses, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau, 492 F.3d at 1377.  As the record does not reflect that the Veteran has such understanding or ability to relate either a knee or ankle disorder to service, his allegations of such lack probative value.  

Based on the evidence of record, the weight of the competent and probative evidence demonstrates no relationship between the Veteran's currently-diagnosed bilateral ankle and knee disorders, and his period of active service, including no competent or probative evidence of a nexus to the in-service parachute jumps or motor vehicle accident.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against these claims for service connection on a direct basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

V. Service Connection for a Bilateral Ankle and Knee Disabilities, as Secondary to the Veteran's Service-Connected Lumbar Spine Disorder

The Board will also address whether the Veteran's diagnosed ankle and knee disabilities are secondary to his service-connected lumbar spine disorder.  

Once again, the most probative evidence of record is the May 2015 VA examination report.  The examiner stated that there was also no credible scientific basis to attribute secondary nexus or aggravation to the service connected back condition.  Specifically, she explained that the Veteran's gait pattern was normal, without report or evidence of significant abnormally lopsided/lurching pattern to significantly impact the knees or ankles.  There was no history of fracture or specific trauma to the knee or ankle joints due to the back.  The thoroughness of the examination report permits the Board to place great reliance upon it.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

This stands in stark contrast to the Veteran's lack of medical education and training, which prohibits him from relating either a knee or ankle disorder to his service-connected lumbar spine disability.  Jandreau, 492 F.3d at 1377; Kahana, 24 Vet. App. at 437.  Additionally, there is simply no competent medical evidence a knee or ankle disability is proximately due to, or worsened in severity by, the Veteran's service-connected low back disorder.  

Rather, the collective evidence of record fails to show that there is a relationship of either causation or aggravation between a current knee or ankle disability and the service-connected low back disability.  Therefore, service connection for a knee or ankle disability based upon a secondary theory of entitlement is not warranted.  38 C.F.R. § 3.310(a).  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  

VI. Service Connection for a Bilateral Leg Disability as Secondary to the Veteran's Service-Connected Lumbar Spine Disorder

The Veteran claims entitlement to service connection for a bilateral leg disorder as secondary to his service-connected low-back disability.  See Veteran's February 2013 statement "Whether I have radiating pain in my legs or not isn't in contention; that point has already been conceded, and any opinion rendered to the contrary without physical examination or rationale is pure speculation.  Dr. Goldberg has failed to render an opinion as to the etiology of my radiating pain as requested."  

The Board finds that the Veteran has been diagnosed with right lower extremity radiculopathy and bilateral lumbar radiculitis.  Therefore, he clearly meets the requirements for a current disability.  However, upon review of all the evidence, the Board finds that the preponderance of the evidence reveals that the Veteran is not entitled to service connection for a bilateral leg disability as secondary to his service-connected low-back disorder.  

Pursuant to the Board's June 2013 remand, the Veteran attended a VA peripheral nerves examination in May 2015.  The VA physician reviewed the Veteran's electronic claims file.  The examiner discussed pertinent evidence of record, to include a VA orthopedic surgery outpatient note dated in March 2008, which listed an impression of lumbar degenerative disc disease with moderate right lower extremity radiculopathy and mechanical back pain, a note from the Central Florida Pain and Rehabilitation Clinic dated in November 2013 which assessed lumbago and bilateral lumbar radiculitis, and an MRI performed in February 2005 by the North Florida/South Georgia VHS, which diagnosed no objective evidence of radiculopathy.

The VA physician noted the Veteran did not have a diagnosis of either a peripheral nerve condition or peripheral neuropathy.  The Veteran reported that for the previous 10 years he experienced symptoms of radiation down the inside of his thighs and down his posterior legs to the ankles.  The Veteran described a sharp pain that is fleeting and occurs every other day, which will occur if he was sitting for a prolonged period of time or lying on the side touching his knees.  The pain originated in the lower thoracic region.  The Veteran experienced tingling at times, and his pain down the legs also occurred if he walked for prolonged periods.  Both legs were always involved, with one side worse than the other.  Examination revealed motor, reflex, and sensory testing to be normal, as was the Veteran's gait.  The examiner stated that there was no objective evidence of radiculopathy.  He explained that based on review of the medical records, medical literature and his clinical experience as a neurologist the Veteran's description of symptoms and the location thereof did not correlate well anatomically with radicular disease.  Specifically, the symptoms stopping at the ankle would be unusual for radiculopathy and the pattern of medial thigh, posterior leg, and bilateral symptoms always would suggest a back condition inconsistent with the last MRI scan in February 2005.  The VA physician was unable to make any diagnosis of nerve root irritation as a result of the Veteran's service-connected lumbar spine condition.

Regardless of the Veteran's contentions on this matter, the evidence has not shown that he has the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the relationship of a current bilateral leg disorder to his service-connected low-back disorder.  See Kahana, 24 Vet. App. at 437.  While the Veteran is competent to report the symptoms he experiences (such as radiating pain) through his senses, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau, 492 F.3d at 1377.  As the record does not reflect that the Veteran has such understanding or ability to relate a bilateral leg disability to his service-connected low-back disorder, any contention regarding the claimed relationship does not have probative value.  Furthermore, there is no competent medical evidence the bilateral leg disability is proximately due to, or worsened in severity by, the service-connected low-back disorder.  Rather, the sole medical opinion of record is that of the May 2015 VA examiner.  

The Board places great weight upon the May 2015 opinion of the VA examiner, in part because a competent medical opinion on how a bilateral leg disability is related to the service-connected low-back disorder requires expert understanding of anatomy and the largely unseen, unobservable mechanics within the musculoskeletal system.  

In sum, review of STRs, post-service treatment records, and the May 2015 VA examination weigh against finding that there is a relationship (either causation or aggravation) between a current bilateral leg disability and the service-connected low-back disorder.  Therefore, service connection for a bilateral leg disability based upon a secondary theory of entitlement is not warranted.  38 C.F.R. § 3.310(a).  

No other evidence of record relates either by causation or aggravation a bilateral leg disability to the Veteran's service-connected lumbar spine disability.  The Board therefore finds that a preponderance of the evidence is against the claim of service connection for a bilateral leg disability as secondary to the Veteran's service-connected lumbar spine disability.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral ankle disorder, to include as secondary to the Veteran's service-connected lumbar spine disability, is denied.  

Service connection for a bilateral knee disorder, to include as secondary to the Veteran's service-connected lumbar spine disability, is denied.  

Service connection for a bilateral leg disorder, claimed as secondary to the Veteran's service-connected lumbar spine disability, is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


